IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00388-CR

AARON JERRELL BENNETT,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 369th District Court
                               Leon County, Texas
                            Trial Court No. 18-0192CR


                          MEMORANDUM OPINION


      The jury convicted Aaron Jerrell Bennett, Appellant, of the offense of burglary of

a habitation.   TEX. PENAL CODE ANN. §30.02.       The jury then assessed Appellant’s

punishment at confinement for twenty-five years, and the trial court sentenced him

accordingly. We affirm.

      Appellant presents three issues on appeal. In his first issue, Appellant contends

“[t]hat the evidence is legally insufficient.” Next, Appellant maintains that “[t]he trial
court (sic) submission of Appellant’s purported theory of liability as severable was

egregiously harmful.” Finally, Appellant urges us to find that “the failure to charge the

jury with an accomplice witness instruction was egregiously harmful.”

        Because Appellant challenges the sufficiency of the evidence to support the

verdict, we will review the evidence in some detail.

        In the daytime hours of May 24, 2018, burglars broke into Jamie Ferguson’s home

in Leon County and stole several items from the home. Jamie taught school and was not

at home at the time.

        The State charged Appellant with the burglary. The State also charged Thomas

Nitschmann with the burglary.

        Immediately before the time that the burglary occurred, Nitschmann was

associated with New Harvest Rehabilitation Ministry.       New Harvest Rehabilitation

Ministry was a ministry designed to assist drug and alcohol addicts in recovery;

Nitschmann was a drug addict and had had several convictions for drug offenses as well

as convictions for theft and burglary of a habitation.

        In furtherance of the mission of New Harvest, Kenneth Scott with New Harvest

rented two rooms at a Dallas motel; Nitschmann stayed in one of the rooms. Nitschmann

had a conflict of some kind with the group and had decided to leave New Harvest and

go home to Conroe.




Bennett v. State                                                                   Page 2
        Appellant had a room at the same motel and his room was either next or close to

Nitschmann’s room. At some point, Appellant asked Nitschmann if he wanted to buy

some drugs or if he knew anyone who did.

        Nitschmann needed a ride to his home in Conroe; he offered Appellant $100 to

take him there. At this point, Nitschmann had been taking methamphetamine and Xanex;

he did not recall whether he used cocaine with Appellant that night, but he said that it

was possible that he did; he was “very high.” Appellant was using “coke.”

        Early the next morning, Appellant, Nitschmann, and a female left for Conroe. At

some point, Nitschmann woke up in the backseat. He testified that he remembers seeing

a “Centerville” sign. Appellant, according to Nitschmann, told him that he had two

choices: jump out of the car or get stabbed. Nitschmann said that he pointed to the first

house that he saw and told Appellant that that was where he lived. Nitschmann testified

that despite the threat that Appellant had made, Appellant pulled over and he and

Nitschmann walked up to the house together. They went to the front of the house first

but did not try to gain entry. They then went to the back of the house and, according to

Nitschmann, Appellant kicked in the backdoor and they both entered the house.

Nitschmann stated that he hid in one of the rooms of the house until Appellant left; he

did not know what Appellant did while they were inside the house.

        Samuel Pierce, Jamie Ferguson’s relative, testified that, on the date of the burglary,

he saw a red vehicle parked at Jamie’s house. Appellant was standing near the vehicle;


Bennett v. State                                                                        Page 3
the trunk was open. Appellant apparently saw Pierce and waived at him. When Pierce

could not confirm whether anyone should be at Jamie’s house, he called law enforcement.

        Cody Wood, a deputy with the Leon County Sheriff’s Office, responded to the call

and met with Pierce at the scene. Pierce told Deputy Wood that a “white man” had been

walking back and forth between Pierce’s cousin’s house and his niece’s house. Deputy

Wood heard noises from inside a nearby shed. Deputy Wood found Nitschmann inside

the shed and Deputy Wood detained him. Nitschmann was “pretty amped up, sweating

pretty heavy.”

        As Deputy Wood talked with Nitschmann, Nitschmann gave inconsistent

accounts of what had happened to him. One of those versions was that he had been

kidnapped in Bryan and forced into the car at knifepoint. When they arrived at Jamie’s

house, he was forced at gunpoint to enter the residence. At one point, Nitschmann said

that his kidnappers were two black men.        At another point, he claimed that his

kidnappers were two white men. At yet another point, he maintained that a male and a

female kidnapped him. Deputy Wood testified that Nitschmann’s statements were all

inconsistent and much like statements made by someone under the influence of drugs.

        About five days after the burglary, Wayne Sallee, an investigator with the Leon

County Sheriff’s Office, began an investigation into the burglary. Among other things,

Investigator Sallee reviewed the original offense report, photographs made from three

game cameras that were located on the property, and he talked with Nitschmann.


Bennett v. State                                                                  Page 4
        The photographs from the game cameras depicted the red vehicle that was at the

property; the paper tag on the vehicle was visible in the photograph. From information

on the tag, Investigator Sallee was able to determine that Appellant was the owner of the

vehicle, and that Mike Carson Motor Company was the lienholder.

        Investigator Sallee learned that personnel at Mike Carson Motor Company had

installed a tracking device on Appellant’s vehicle so that they could know where the

vehicle was if they later needed to know that location. When the operator of the vehicle

turns the ignition off or on, he triggers the tracking device.

        Personnel at Mike Carson Motor Company furnished Investigator Sallee with a

report made from information on the tracking device on Appellant’s vehicle. Information

in that report shows that on the night before the burglary, and into the early morning

hours on the day of the burglary, there were multiple activations of the tracking device.

The report from the tracking device showed that the vehicle left the Dallas motel around

7:00 a.m. on the morning of the burglary and the device tracked Appellants route from

the Dallas motel to the 5900 or 6000 block of FM 1119, the general vicinity of Jamie’s home.

The report showed a brief stop at a Centerville Jack-In-The-Box just prior to the stop at

Jamie’s home.

        Jamie’s mother notified Jamie that there had been a burglary at Jamie’s home.

When Jamie arrived at her home, she noticed that several items that she normally kept in

a front room were in the front yard. She also noticed that a window in the front of her


Bennett v. State                                                                      Page 5
house “was smashed.” When she went to the back of the house, Jamie also saw that “[t]he

back door was broke in completely off the hinges, almost” and that a small window

beside the door was also broken. When she went into her home after the burglary, she

saw that the “front bedroom, it was completely just like a tornado had gone through.

Everything was thrown everywhere that was in the closet was all over the room.”

        One of the items that the burglars took from Jamie’s home was a bass guitar in a

soft guitar case. Jamie gave the serial number of the bass guitar to law enforcement

personnel.

        Using the serial number that Jamie had furnished, Investigator Sallee obtained

information from a database that showed that, about two and one-half hours after the

burglary, Appellant pawned a bass guitar at a pawn shop in Dallas. The serial number

of the bass guitar pawned by Appellant matched the serial number on the bass guitar that

burglars had taken from Jamie’s house. Further, the guitar case matched the one in the

photographs from the game camera footage. Investigator Sallee pointed out that in a

photograph from game camara footage, Appellant can be seen carrying the bass guitar

and case as he walked toward his vehicle.

        The game camera footage also contained an image of Appellant’s vehicle.

Investigator Sallee provided a photograph from that footage to the manager of the Dallas

motel where Nitschmann and Appellant had stayed. The manager said that she had seen

the vehicle at the motel many times before. Law enforcement asked the manager to notify


Bennett v. State                                                                  Page 6
them if she saw the vehicle again. Appellant did return to the motel and the manager

notified law enforcement. Law enforcement subsequently arrested Appellant.

         We review a challenge to the sufficiency of the evidence under the standard of

review set forth in Jackson v. Virginia, 443 U.S. 307 (1979); Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—Eastland

2010, pet. ref'd). Under the Jackson standard, we review all the evidence in the light most

favorable to the verdict and determine whether any rational trier of fact could have found

the essential elements of the charged offense beyond a reasonable doubt. Jackson, 443 U.S.

at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010).

        When we conduct a sufficiency review, we consider all the evidence admitted at

trial, including evidence that may have been improperly admitted. Winfrey v. State, 393

S.W.3d 763, 767 (Tex. Crim. App. 2013); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim.

App. 2007). We defer to the factfinder's role as the sole judge of the witnesses' credibility

and the weight to be afforded to their testimony. Brooks, 323 S.W.3d at 899. This standard

accounts for the factfinder's duty to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts. Jackson, 443

U.S. at 319; Clayton, 235 S.W.3d at 778. We may not reevaluate the weight and credibility

of the evidence to substitute our judgment for that of the factfinder. Dewberry v. State, 4

S.W.3d 735, 740 (Tex. Crim. App. 1999). Therefore, if the record supports conflicting

inferences, we presume that the factfinder resolved any conflicts in favor of the verdict,


Bennett v. State                                                                        Page 7
and we defer to that determination. Jackson, 443 U.S. at 326; Merritt v. State, 368 S.W.3d

516, 525–26 (Tex. Crim. App. 2012); Clayton, 235 S.W.3d at 778.

        Further, we treat direct and circumstantial evidence equally under this standard.

Isassi, 330 S.W.3d at 638; Clayton, 235 S.W.3d at 778; Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007). It is not necessary that the evidence directly prove the defendant's

guilt; circumstantial evidence is as probative as direct evidence to establish a defendant's

guilt, and circumstantial evidence can alone be sufficient to establish guilt. Carrizales v.

State, 414 S.W.3d 737, 742 (Tex. Crim. App. 2013) (citing Hooper, 214 S.W.3d at 13).

Therefore, when we evaluate the sufficiency of the evidence, we must consider the

cumulative force of all the evidence. Villa v. State, 514 S.W.3d 227, 232 (Tex. Crim. App.

2017); Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App. 2015). Each fact need not

point directly and independently to guilt if the cumulative force of all incriminating

circumstances is sufficient to support the conviction. Hooper, 214 S.W.3d at 13.

        Finally, we measure the sufficiency of the evidence by the elements of the offense

as defined by the hypothetically correct jury charge for the case. Morgan v. State, 501

S.W.3d 84, 89 (Tex. Crim. App. 2016); see also Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim.

App. 1997). The hypothetically correct jury charge “accurately sets out the law, is

authorized by the indictment, does not unnecessarily increase the State's burden of proof

or unnecessarily restrict the State's theories of liability, and adequately describes the

particular offense for which the defendant was tried.” Malik, 953 S.W.2d at 240.


Bennett v. State                                                                        Page 8
        It is within the framework of these standards that we review the evidence

presented to the jury.

        “[A] defendant's unexplained possession of property recently stolen in a burglary

permits an inference that the defendant is the one who committed the burglary.” Poncio

v. State, 185 S.W.3d 904, 905 (Tex. Crim. App. 2006) (citing Willis v. State, 55 S.W. 829 (Tex.

Crim. App. 1900) (unexplained possession of recently stolen property is sufficient to

connect a defendant with the taking of the property from the burglarized house, and

therefore sufficient to connect the defendant with the burglary).

        The evidence shows that a burglary occurred at Jamie Ferguson’s home. The

evidence also shows that Appellant was on the property on that date. A photograph

taken from a game camera shows Appellant as he walked toward his vehicle carrying the

bass guitar and case that the evidence shows to have been taken from Jamie’s house and

that Appellant pawned approximately two and one-half hours after the burglary. No

explanation was offered at any time as to some lawful reason for his possessing the bass

guitar and case. In addition to the other evidence that we have outlined, Appellant's

unexplained possession of property that had been recently stolen in a burglary, and that

he pawned close in time and place to where and when the burglary occurred, are

sufficient to support the verdict of the jury. Any rational factfinder could have found the

essential elements of burglary of a habitation beyond a reasonable doubt. Jackson, 443 U.S.




Bennett v. State                                                                         Page 9
at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App. 2010). We overrule Appellant’s

first issue on appeal.

        In his second issue on appeal, Appellant argues that the court’s charge to the jury

“was deficient in two separate manners: (1) the trial court inexplicably charged the jury

that it must first consider Appellant’s guilt as a principal, and (2) failing to find sufficient

evidence as a principal, the jury was then instructed to determine whether Appellant was

guilty as a party to the offense.”

        The trial court instructed the jury that the State’s accusation was that Appellant

was guilty of the offense of burglary of a habitation under two alternative theories: as a

primary actor or as a party. The court then outlined the law as to primary actor liability

and party liability.

        When the trial court applied the law to the facts, it presented two application

paragraphs as far as the burglary was concerned. First, it applied the law to the facts if

Appellant acted as a primary actor. At the conclusion of that application paragraph, the

trial court instructed the jury, in essence, that if they failed to find, beyond a reasonable

doubt, that Appellant was a primary actor in the burglary, then they must find him not

guilty and then consider whether he was guilty as a party. There followed a paragraph

that applied the law of parties to the facts.




Bennett v. State                                                                         Page 10
        The jury returned this verdict: “We, the jury, find the Defendant, AARON

JERRELL BENNETT, guilty of BURGLARY OF A HABITATION, as charged in the

indictment.”

        We must first determine whether error exists. Hutch v. State, 922 S.W.2d 166, 170

(Tex. Crim. App. 1996). If there is an error in the charge, we must analyze that error for

harm. Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). Appellant did

not object to the trial court’s charge to the jury.

        Unobjected-to jury charge error will not result in reversal of a conviction in the

absence of “egregious harm.” Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App.

1985). “Jury-charge error is egregiously harmful if it affects the very basis of the case,

deprives the defendant of a valuable right, or vitally affects a defensive theory.” Stuhler

v. State, 218 S.W.3d 706, 719 (Tex. Crim. App. 2007). When we examine the record for

egregious harm, we consider the entire jury charge, the state of the evidence, the

arguments of the parties, and any other relevant information revealed by the record of

the trial. Olivas v. State, 202 S.W.3d 137, 144 (Tex. Crim. App. 2006). The purpose of this

review is to illuminate the actual, as opposed to merely theoretical, harm to the accused.

Almanza, 686 S.W.2d at 174. Egregious harm asks the question: Did Appellant receive a

fair and impartial trial? Id. at 171.

        Even if we assume, without deciding, that the trial court erroneously charged the

jury, we cannot say that Appellant suffered egregious harm.


Bennett v. State                                                                    Page 11
        The evidence that we have outlined in our discussion of Appellant’s first issue on

appeal was sufficient to prove, beyond a reasonable doubt, that Appellant was guilty as

a principal actor. Pictures from game camera videos show that Appellant’s vehicle was

at the crime scene. Pictures and testimony place Appellant at the crime scene as he stood

next to the open trunk of his vehicle. Pictures also show Appellant as he carries a bass

guitar and case from the location of Jamie’s house toward his vehicle. Appellant pawned

that same bass guitar and case some two and one-half hours after the burglary.

        Again, “[A] defendant's unexplained possession of property recently stolen in a

burglary permits an inference that the defendant is the one who committed the burglary.”

Poncio v. State, 185 S.W.3d at 905. There is no evidence in this record to rebut that

presumption. As discussed above, the evidence was sufficient to establish Appellant’s

guilt as a primary actor. Therefore, even if we were to find error, Appellant has not

suffered egregious harm and we overrule his second issue on appeal.

        In Appellant’s final issue, he asserts that the trial court erred when it did not

submit an accomplice witness instruction. Appellant did not object to the failure of the

trial court to include an accomplice witness instruction. We review this alleged error

under the same standards we employed in our discussion of Appellant’s second issue on

appeal.

        The State argues that Appellant did not establish that Nitschmann was an

accomplice witness. For the sake of argument, we will assume, without deciding, that


Bennett v. State                                                                   Page 12
Nitschmann was an accomplice witness and that the trial court erred when it did not give

the jury an accomplice witness instruction. Still, lack of an accomplice witness instruction

under the circumstances of this case, did not result in egregious harm.

        In Solis, Solis was in unexplained possession of a gun that had recently been taken

in a burglary. Solis v. State, 792 S.W.2d 95, 98 (Tex. Crim. App. 1990). On appeal, Solis

complained about the trial court’s failure to give an accomplice witness instruction to the

jury. The court held that because Solis was in unexplained possession of recently stolen

property, he was not deprived of a fair and impartial trial by the trial court’s failure to

instruct the jury as to the law on accomplice witness testimony.

        Likewise, we conclude that evidence of Appellant's unexplained possession of the

recently stolen bass guitar and case was sufficient, standing alone, to convict Appellant;

the omission of the accomplice witness instruction did not deprive him of a fair and

impartial trial. We overrule Appellant’s third issue on appeal.

        We affirm the judgment of the trial court.




                                                 JIM R. WRIGHT
                                                 Senior Chief Justice




Bennett v. State                                                                     Page 13
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright1
Affirmed
Opinion delivered and filed September 29, 2021
Do not publish
[CRPM]




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002,
75.003.


Bennett v. State                                                                                  Page 14